Fairchild, J.
(dissenting). I agree with the general principles of law annoúnced as governing cases where ownership of property is acquired by adverse possession. But I disagree with the majority of the court in their application of those principles to the facts in this case.
The decision erroneously relieves the appellants of the burden of establishing the elements, the existence of which is essential to adverse ownership. The use by appellants and predecessors began under conditions amounting to a consent by the owner and made the original use a permissive one. The owner never changed his attitude, nor did the users who were allowed wide privilege. The owner never received any notice that the users were claiming to be the owners of the *15land now in dispute. The owner continued the neighborly and friendly attitude of permitting the use by appellants and predecessors of the strip of land as a playground and passageway, permitted them to improve the passageway for their convenience, and that is the most that ought to be said concerning the matter. Even though the character of the surrounding neighborhood began to change years ago, from the evidence quoted in the majority opinion neither appellants nor owner ever thought because of anything occurring on the premises title to property was being affected. I think the judgment of the circuit court should have been affirmed.
I am authorized to state that Mr. Justice Fritz joins in this dissent.